On the Merits.
PROYOSTY, J.
The matter involved in this appeal is the rule taken by the attorney for the absent heirs on April 10, 1911, upon the executor, the attorney for the succession, and the notary who made the inventory, to show cause why the executor should not be decreed to have forfeited all right to compensation, and why the amount of the fee of the notary should not be fixed as provided by law. The said rule reads as follows:
“On motion of Gilbert L. Dupré, Jr., the duly appointed and qualified counsel for absent heirs herein, and upon suggesting to the court that the inheritance tax due the state of Louisiana by this succession must be paid prior to the 17th day of April, 1911, or otherwise this estate will be subject to a penalty of twenty per ■centum on the tax due,
“And upon further suggesting to the court that it is the intention of the state of Louisiana, through its inheritance tax collector, for this parish to exact said penalty,
“And upon further suggesting to the court that an account has been filed herein by the ■executor of this estate, but that upon said account the fees of the executor and of his attorney and of the notary who made the inventory ■of this estate do not appear,
“And upon further suggesting to the court that said inheritance tax cannot be adjusted until the fees of the executor, his attorney, and the notary are fixed, and that same should be fixed forthwith,
“And upon further suggesting to the court that by reason of the mismanagement of this estate by the executor and by his attorney mover is of the opinion and believes, and so avers, that neither of them is entitled to any compensation for services rendered,
“It is ordered by the court that Wendling Miller, executor of this estate, and A. J. Ca-hill, his attorney of record, do show cause on Thursday morning, April 13, 1911, at 10 o’clock a. m., why this rule should not be made absolute, and why there should not be judgment in favor of this estate and against A. J. Cahill and Wendling Miller, attorney and executor, respectively, thereof, declaring and decreeing that they have forfeited any right or claim for compensation for services therein, and disallow the same on the ground of unfaithful and careless management of the funds of this estate.
“And it is further ordered by the court that James J. Woulfe, notary public, do show cause on the same day and hour why-his fee for making the inventory herein should not be fixed as provided by the law of this state.
“And it is further ordered that they show cause why mover should not be granted such further, general, and equitable relief as may be necessary or proper in the premises.
“[Signed] Porter Parker, Judge.”
To this rule the following answer was filed:
“Now into court, through their undersigned counsel, come Wendling Miller, testamentary executor of this estate, A. J. Cahill, attorney for said executor, and James A. Woulfe, notary public, made defendants in the rule taken by the attorney for the absent heirs herein on April 10, 1911, in the above entitled and numbered cause, and, appearing herein solely for the purpose of this exception, excepts to the said rule on the following grounds, to wit:
“(1) That said rule discloses no legal cause of action.
“(2) That plaintiff in said rule is no longer an officer of this court, his appointment having been vacated by judgment of this court since the filing of this rule and is now without capacity or interest herein.
“(3) That the allegations of said rule as to defendants are vague and indefinite, and will not permit of safe and satisfactory answer and defense.
“Wherefore exceptors pray that the- said exceptions be maintained, and that said rule be discharged.
“And, in the event that said exceptions should be overruled by the court, the defendants in rule, reserving the benefit of said exceptions and without waiving or in any manner abandoning the same, but, on the contrary, reiterate the same, for answer to said rule say: That the allegations of said rule relative to the inheritance tax are erroneous, and not in accordance with section 24 of Act No. 109 of the General Assembly of 1906.
“Wherefore respondents pray that said rule be discharged.
“[Signed] A. J. Cahill,
“Chas A. Butler,
“Attorneys.”
*879[8] The exceptions contained in this answer were overruled by the court. On the trial of the rule the defendants in rule objected to all evidence in support of the rule on the ground that “no charge of mismanagement or maladministration had been made against any of the officers or officials named in the rule.” The court overruled the objection as going to 'the effect. The exception of vagueness as well as this objection to evidence should have been sustained.
“Vague and general allegations cannot support a petition.” Hennen, Dug. Vo. Pleading, p. 1144.
The acts of mismanagement and maladministration should have been specifically stated. Especially when a penalty of forfeiture is sought to be enforced should the allegations be specific. Compton v. Compton, 9 La. Ann. 499; Succession of Hernandez, 46 La. Ann. 962, 15 South. 461, 24 L. R. A. 831; Jenkins v. Maier, 118 La. 131, 42 South. 722.
“A suit to recover a penalty for violating an ordinance providing for the repair of sidewalks must describe defendant’s property and the nature of the repairs required.” New Orleans v. Gordon, 12 La. Ann. 749.
[9] Plaintiff was not allowed to file an amended petition alleging that the defendant was “a man of notoriously bad conduct, and ought, therefore, to be removed from the natural tutorship of his children.”
This court said:
“Such an allegation would he immaterial. The party should allege particular facts of which the defendant was guilty in order to enable the court to determine whether such particular facts constituted, within the terms of the law', notoriously bad conduct.” Edwards v. Morrow, 12 La. Ann. 888.
“Vague and general allegations are not sufficient to put a defendant on his defense.” Perkins v. Potts, 8 La. Ann. 14.
Where the allegation was that the formalities of law had not been observed in a seizure and sale of property, the court said:
“This objection is so general that it amounts to nothing.” Stevens v. Pinneo, 26 La. Ann. 618.
“Indirect allegations that the officers of a corporation against whom suit has been brought ‘had failed in their duty in certain respects,’ and ‘had not taken due precautions to ascertain the fitness of an employé before placing him in charge of dangerous machinery,’ are insufficient to charge such officers with liability, when it is not alleged what part, if any, such officers were called on to take in the premises within the scope of the duty imposed upon them by virtue of their office, and wherein they failed in the performance of such duty.” Joseph Henry et al. v. Brackenridge Lumber Company, Limited, et al., 48 La. Ann. 950, 20 South. 221.
Citations to this same effect could be multiplied almost indefinitely.
The judgment appealed from is therefore set aside, the exception of vagueness is maintained, and the rule herein is dismissed as in case of nonsuit at the cost of the plaintiff in the rule.